September 03, 2004


Mr. Edward D. Burbach
Office of the Attorney General
P.O. Box 12548
Austin, TX 78711-2548

Mr. Kristofer S Monson
Assistant Solicitor General
P.O. Box 12548(MC 059)
Austin, TX 78711-2548

Ms. Nasiche B. Biscette
Booker T. Morris, III & Associates
2626 South Loop West, Suite 270
Houston, TX 77054
Mr. Joseph Hughes
Office of Attorney General
P.O. Box 12548
Austin, TX 78711-2548

Mr. Rafael Edward Cruz
Office of the Attorney General
P.O. Box 12548
Austin, TX 78711-2548

Mr. John D. Hughes
Messina & Hughes, P.C.
211 East Bridge Street
Grandbury, TX 76048-2247

RE:   Case Number:  02-0728
      Court of Appeals Number:  01-99-01243-CV
      Trial Court Number:  1999-22-479

Style:      TEXAS DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICES
      v.
      MEGA CHILD CARE, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion/s  and
judgment in the above-referenced cause.  (Justice Schneider not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Ms. Margie        |
|   |Thompson          |
|   |Bill Aleshire     |